OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted in a bench trial of indecency with a child and the trial court assessed his punishment at 10 years confinement, probated, and a $500 fine. On appeal the Houston (1st) Court of Appeals reversed the conviction. Clark v. State, 693 S.W.2d 35 (Tex.App.—Houston (1st) 1985).
Finding that the Court of Appeals was correct in holding that the testimony of appellant’s former stepdaughter was erroneously admitted into evidence, we refuse the state’s petition for discretionary review. However, we do not necessarily approve of all of the reasons advanced by the Court of Appeals to support this holding.
McCORMICK and WHITE, JJ., would grant.